Exhibit 99.1 TSX: JE. NYSE: JE. · FOR IMMEDIATE RELEASE PRESS RELEASE JUST ENERGY GROUP INC. FIRST QUARTER RESULTS FOR THE YEAR ENDING MARCH 31, 2013 CONFERENCE CALL TORONTO, ONTARIO – July 30, 2012 – Rebecca MacDonald – Executive Chair, Ken Hartwick – President and Chief Executive Officer and Beth Summers – Chief Financial Officer cordially invite you to participate in a conference call to discuss the Corporation’sfirst quarter results for the period ended June 30, 2012. Just Energy Conference Call Thursday August 9, 2012 2:00 p.m. EST The number to call is 1 866 200-6965 and enter the participant code 31289152#. For those unable to attend a tape rebroadcast will be available until August 16, 2012 at midnight.To access the rebroadcast please dial 1 866 286-6997 and enter the participant code 313164#. FOR FURTHER INFORMATION PLEASE CONTACT: Ms. Rebecca MacDonald Executive Chair Phone: (416) 367-2872 Ken Hartwick President and Chief Executive Officer Phone: (905) 795-3557 or Beth Summers Chief Financial Officer Phone: (905) 795-4206
